Citation Nr: 1550534	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1985 to July 1987.  He also served in the Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2013, the Board issued a remand of the Veteran's claim for service connection of a bilateral foot disorder (including pes planus and plantar fasciitis) so that further development could be accomplished and the case could be readjudicated by the Agency of Original Jurisdiction (AOJ) before being returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is a congenital disease that clearly and unmistakably existed prior to military service and was not clearly and unmistakably worsened in military service.

2.  There is no competent evidence that the Veteran currently suffers from plantar fasciitis that is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for plantar fasciitis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard April 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  A post-service private medical record has also been obtained.  The Veteran did not identify any VA treatment.  The Veteran was provided VA medical examinations in October 2008 and August 2013.  The Board finds that the August 2013 examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's relevant medical history and his lay contentions.  Furthermore, the VA examiner reviewed the Veteran's claims file and provided a reasoned rationale for his opinion.  Thus, VA's duty to assist has been met.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A congenital defect is not a disability for which service connection can be granted. 38 C.F.R. §§ 3.303(c), 4.9.  VA regulations and policy, and applicable case law, differentiate congenital "defects" from congenital "diseases."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  A congenital or developmental condition that is progressive in nature, which can worsen over time, is a disease rather than a defect.  See id.  Service connection may be granted for congenital diseases that either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  55 Fed. Reg. 43253 (Oct. 26, 1990).  If it is determined during service that a veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated in service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation. Id.

Here, the Veteran filed a claim for service connection for pes planus alleging that he developed this condition while in service secondary to his activities as an infantryman.  See Representative Statement (September 2015); Statement in Support of Claim (March 2008).  The Veteran argues that he was diagnosed with bilateral pes planus during service and has complications secondary to this condition.  See Substantive Appeal (June 2009).  As will be discussed below, the Board is denying this claim because the clear and unmistakable evidence establishes that the Veteran's pes planus is a congenital disease that existed prior to service and was not worsened in service.

The Veteran's service treatment records reveal that his feet were noted as normal in his December 1984 enlistment examination report and it was indicated that the Veteran reported not ever having problems with his feet.  However, an October 1986 physical examination report indicates a diagnosis of asymptomatic bilateral first degree pes planus.  Nevertheless, the Veteran again reported not ever having problems with his feet.  Thus, there was no showing of any symptoms or restrictions secondary to pes planus during service.  In addition, no diagnosis of plantar fasciitis was noted in the service treatment records.

An Army Reserve physical examination report, dated November 1990, shows that the Veteran's feet were normal.  Furthermore, the Veteran reported not ever having problems with his feet.  In addition, a January 1993 Army Reserve medical report indicates that the Veteran had no restrictions to any activity.  Over 15 years later, the Veteran first complained of bilateral foot pain with walking.  Private Treatment Record (April 2008).  The private treatment record indicates that the Veteran was assessed with foot pain with increased activity.  However, the etiology of the Veteran's foot pain was not addressed in the record.

In October 2008, the Veteran was provided a VA medical examination.  The VA examiner diagnosed bilateral mild pes planus and bilateral plantar fasciitis, and opined that the Veteran's current foot pain was most likely caused by plantar fasciitis, which did not appear to begin in service.  Furthermore, the examiner noted that the service treatment records showed no complaints of foot pain to indicate plantar fasciitis and the Veteran had painless mild flat feet during service.  Moreover, the examiner indicated that pes planus is usually a congenital condition and there was no indication of symptomatic problems with the Veteran's feet during service.

A remand was issued because the Board found that the VA examiner's October 2008 opinion was inadequate.  The examiner failed to take into account the Veteran's lay statements regarding the onset of his symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examiner must consider whether lay statements present sufficient evidence of the etiology of the veteran's disability such that the claim at service connection could be proven) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006)).  Furthermore, the examiner did not explain how the Veteran's pes planus is congenital given the lack of such a finding on service entrance examination.  For these reasons, the VA examiner's opinion is afforded little probative value.

In August 2013, the Veteran was provided a VA medical examination (provided by a VA examiner using the Disability Benefits Questionnaire).  The VA examiner indicated that the Veteran was diagnosed with asymptomatic bilateral pes planus during service and that the Veteran had a current diagnosis of symptomatic bilateral mild pes planus.  The VA examiner concluded that there was no evidence in the service treatment records to support acquired pes planus because there was no evidence of symptoms of foot pain during service.  She explained that acquired pes planus differs from congenital pes planus because it is heralded by significant foot pain.  Moreover, the VA examiner indicated that the presentation of asymptomatic pes planus during service was typical of very mild congenital pes planus.  Furthermore, she noted that there was no evidence of any increase in the severity of foot symptoms during service to demonstrate permanent aggravation due to military service beyond natural progression.  The VA examiner opined that the Veteran's congenital pes planus was aggravated by obesity, which was not present during service.  Lastly, the examiner noted that there was no evidence of plantar fasciitis and the Veteran's pes planus clearly and unmistakably existed prior to service and was not aggravated by service.

The Board affords great probative value to the VA examiner's August 2013 opinion because it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that the VA examiner's opinion provides clear and unmistakable evidence that the Veteran's pes planus is a congenital disease that preexisted service and was not aggravated by service.  As the VA examiner explained, the presentation of asymptomatic pes planus during service was typical of congenital pes planus that existed prior to service.  Furthermore, the VA examiner indicated that there was no evidence of any increase in the severity of foot symptoms during service to demonstrate permanent aggravation due to service beyond natural progression.

There is no competent medical opinion which positively links the Veteran's diagnosed pes planus to service.  While the Board has considered the Veteran's own statements linking his pes planus to service, he has not demonstrated any specialized medical knowledge or expertise.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiology of foot conditions such as acquired and congenital pes planus, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Therefore, the Veteran, in his own lay capacity, is not qualified to call into question the VA examiner's August 2013 medical judgment, nor does the Board find any reason to do so.  

Moreover, the Veteran's allegations of foot pain during service are not credible because the service treatment records reveal that he reported throughout service never having foot pain during service or prior to service.  In addition, the Veteran's allegations of foot pain are inconsistent with the Veteran's reporting immediately after active duty, which reveal no reporting of pain.  See Army Reserve Treatment Records (November 1990 & January 1993).  Contemporaneous evidence has greater probative value than subsequently reported history.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Veteran first reported having foot pain over 21 years after service.  See Private Treatment Record (April 2008).  The Veteran's in-service reports and lack of findings of foot pain are evidence that his symptoms from pes planus did not first manifest during service or were aggravated by service.

Regarding the Veteran's post-service diagnosis of plantar fasciitis, the preponderance of the evidence shows that he does not currently have plantar fasciitis and there is no evidence showing that plantar fasciitis was incurred in service.  Therefore, a claim for service connection for plantar fasciitis must be denied.  

The Board finds that the VA examiner's August 2013 opinion, which represents clear and unmistakable evidence, establishes that the Veteran's pes planus existed prior to service and was not aggravated beyond its natural progression by an in-service injury, event, or illness.  Therefore, the Veteran's claim for service connection for pes planus must be denied.  Moreover, there is no competent evidence that the Veteran has plantar fasciitis that is related to his military service.









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral pes planus is denied.

Service connection for plantar fasciitis is denied.









____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


